Quillian, Judge.
This is an appeal from a judgment in the Civil Court of Fulton County on a proceeding brought pursuant to Code § 61-301 and from the denial of the defendant’s motion for a new trial following the entry of such judgment. In Daniel v. Federal National Mortgage Assn., 231 Ga. 385 (202 SE2d 388), it was held: "An action filed in the Civil Court of Fulton County in which the only relief sought is possession of real estate by the owner thereof is not subject to direct appeal to the Court of Appeals or this court. An appeal to the appellate division of that court must first be filed.” We are therefore constrained to dismiss this appeal.

Appeal dismissed.


Bell, C. J., and Clark, J., concur.